Citation Nr: 1241408	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-19 588	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for disability due to a transverse stress fracture of the left proximal tibia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran had active military service from February 2004 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Cleveland, Ohio RO, which granted service connection for a transverse stress fracture of the left proximal tibia.  

In September 2010, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2012.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Since the award of service connection, the Veteran's stress fracture of the left proximal tibia has resulted in disability tantamount to no worse than slight impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for disability due to a transverse fracture of the left proximal tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2006 and July 2006 from the RO to the Veteran that were issued prior to the RO decision in February 2007.  An additional letter was issued in May 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue addressed herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records indicate that the Veteran entered active duty in February 2004.  The STRs reflect that the Veteran underwent an examination in April 2005 for a medical board proceeding; at that time, it was noted that the Veteran started having left leg pain during a hike while training in Jacksonville, North Carolina in August 2004 after falling in a hole.  When seen in December 2004, the Veteran was diagnosed with a posterior transverse stress fracture of the proximal tibia.  It was noted that the pain did not resolve, and the Veteran continued to have difficulty performing physical activity required for military service.  In April 2005, he presented for fit-for-duty evaluation where he was found to have unresolved left proximal tibia pain.  He was given a permanent profile for lower extremities and recommended for a medical evaluation board.  Following the physical examination, the Veteran was given a diagnosis of unresolved lower extremity pain from stress fractures.  It was determined that the Veteran was unable to satisfactorily perform physical requirements needed to perform his job and unit mission.  

The Veteran's initial claim for service connection for tibia stress fracture (VA Form 21-526) was received in January 2006.  Submitted in support of the claim were treatment reports from Dr. Anthony W. Neff dated from April 2006 to July 2006.  These records show that the Veteran was seen in April 2006 for evaluation of left leg problems.  It was noted that the Veteran developed some stress fractures, especially in the left tibia just below the tibial plateau; since then, he had had recurrent problems with pain.  On examination, the lower extremities were very thin, with tenderness and a slight bony prominence in the area of tenderness on his medial tibia on the left leg.  The assessment was continued pain from a stress fracture.  

The Veteran was afforded a VA examination in January 2007.  The Veteran reported no medical treatment for his left lower extremity since leaving the military.  He was not taking any medications.  He stated that his left lower leg hurts all the time; he described the pain as a sharp pain at an intensity of 6 out of 10.  The Veteran also reported some associated stiffness and weakness in the left leg, but no swelling.  The Veteran also reported swelling and a feeling of giving way although it has never actually given way.  The Veteran described occasional locking, approximately twice a month.  The Veteran indicated that he will wake up in the night with the leg locked and moving the leg at that point causes extreme pain; he reported fatigability and a lack of endurance.  The Veteran also reported flare-ups of pain in the left lower extremity usually associated with increased activity; he reported having several flare-ups per day.  It was noted that the flare-ups are manifested primarily as increased pain in the left lower extremity just below the knee with pain radiating into the left knee.  The flare-ups last 30 to 45 minutes and are generally relieved with rest and getting off his feet.  The Veteran also reported spontaneous flare-ups with a locking of the left knee in the evening that occurs several times per month; those are resolved spontaneously within 10 to 15 minutes.  It was noted that the Veteran was employed as a driver for an armored car company; he stated that his left lower leg does not restrict his current job to any great degree.  

On examination, it was noted that the Veteran walked with an antalgic gait favoring his left leg.  Examination of the left knee revealed no swelling or erythema.  There was no tenderness to palpation of the knee itself.  There was full range of motion of the left knee compared with the right.  Muscle mass was symmetric between the right and left lower extremities.  Examination of the left lower extremity revealed tenderness to palpation in the proximal aspect of the proximal left tibia.  Particularly in a 3-4 cm area in the medial aspect of the proximal left tibia.  There was point tenderness in this area that was objectively observed and which was consistent throughout the examination.  There was no swelling or erythema at this location however.  It is very tender to touch with withdrawal of the lower extremity on mild palpation.  With range-of-motion testing of the left knee, there was discomfort on full flexion.  The discomfort was focused around the inferior aspect of the knee bordering on the proximal tibia.  The Veteran performed repetitive flexion and extension of the left knee without decrease in the range of motion but persistent discomfort at full flexion of the left knee as described above.  X-ray of the left lower extremity in January 2007 revealed proximal medial left tibial diaphyseal cortical thickening, which could be consistent with stress fracture.  There was no bony abnormality of the knee joint.  The pertinent diagnosis was transverse fracture of the left proximal tibia.  

The Veteran was afforded another VA examination in February 2012.  The Veteran indicated that he continues to have symptoms in the left leg; he stated that his left leg feels different from the right and feels like "Jello."  The Veteran complained of left medial knee pain and swelling after walking long distances, which he defined as 1/8 of a mile.  The Veteran's wife reported that he could not carry 20 pounds for any distance or his knee would give out.  The Veteran's wife stated that he buckles to the ground and falls, but he interjected that this does not happens and he only has pain.  The examiner noted that none of these symptoms was consistent with a remote stress fracture; the examiner explained that it was medically incredible that the Veteran, who works standing on his feet all day, has such severe symptoms after walking 1/8 mile.  

On examination, range of motion in the left knee was from 0 degrees to 140 degrees.  There was no objective evidence of painful motion.  Extension was 0 degrees; there was no objective evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation in range of motion of the knee and lower leg following repetitive use testing.  There was no tenderness or pain to palpation of the left knee.  Muscle tone and strength in the leg were normal.  No instability or subluxation was noted in the left knee.  It was noted that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  He was not using any assistive devices.  Imaging studies revealed no degenerative or traumatic arthritis.  X-ray study of the left tibia and fibula showed no abnormality.  The examiner reported that there was no finding of or complaint pertaining to the Veteran's remote left tibial stress fracture, and that condition has since healed without residuals.  The examiner stated that it was less likely as not that the Veteran's disability from his condition of remote transverse stress fracture to the left proximal tibia has resulted in a slight, moderate, or marked knee disability since there was no nexus with which to link a remote stress fracture and a left knee condition.  The examiner further stated that there was no left knee disability caused by or the result of or permanently aggravated by either his remote transverse stress fracture to the left proximal tibia in particular or military service in general.  The Veteran did not complain of his left knee locking, and when his wife complained for him about it giving way, he denied it.  Even if these symptoms did exist, they would not in any way be a part of his service-connected stress fracture disability.  Under the DeLuca criteria, there was no functional limitation found either with respect to his remote stress fracture or to a left knee condition as related to his remote stress fracture or military service in any way.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran's service-connected transverse stress fracture of the left proximal tibia has been evaluated utilizing the rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 10 percent rating is for application when there is slight knee or ankle disability.  A 20 percent rating is for application when there is moderate knee or ankle disability, and a 30 percent rating is for application when there is marked knee or ankle disability.  

The evidence shows that the Veteran primarily experiences manifestations of pain with some weakness in his left leg.  The evidence does not show that the Veteran has malunion or nonunion of the tibia or fibula, and the evidence does not reflect any limitation of motion of either the knee or the ankle.  Specifically, the February 2012 VA examination report noted that the Veteran has a full range of motion in the left knee, with no objective pain on motion.  He also had no instability.  The examiner also noted that he had no functional loss or functional impairment of the left knee and lower leg.  The examiner specifically noted that the Veteran's stress fracture has healed without residuals.  The examiner further noted that the left knee complaints, which were out of proportion to any objective findings, were not related to the transverse stress fracture or military service in any way.  

In light of the clinical findings described in the background section above, the Board finds that there is no objective clinical indication that the Veteran has additional functional impairment, above and beyond the 10 percent level.  In fact, the evidence tends to suggest that any disability he may still have better approximates a zero percent rating.  His left leg (inclusive of his tibia and knee) is essentially normal.  This is so even with consideration of the effects of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Board finds, therefore, that any disability in the left leg is certainly no more than slight, and that the criteria for a higher rating in accordance with Diagnostic Code 5262 are not met.  

The evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  The Veteran's left leg disorder is manifested by subjective complaints of giving way, occasional locking and pain with use, resulting in limited endurance.  Diagnostic Code 5262 is not predicated on limitation of motion, and incorporates all of the functional limitations due to an impairment of the fibula or tibia.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In the absence of documented moderate limitation of motion under Diagnostic Code 5271, the Board finds that any additional functional limitations are more than compensated by the 10 percent rating.  Consideration of the functional limitations does not, therefore, result in a higher rating.  The Board finds, therefore, that the preponderance of the evidence is against the claim of entitlement to a disability rating in excess of 10 percent for the remote stress fracture of the left proximal tibia.  Considering the 2007 and 2012 examination reports, the Board concludes that the overall disability picture clearly does not show more than slight impairment related to his service-connected stress fracture of the left proximal tibia.  

An increased rating could apply if the case presented an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  38 C.F.R. § 3.321(b) (1).  The evidence does not show that the Veteran's service-connected left leg disorder has resulted in any hospitalizations.  In addition, there has been no showing by the Veteran that his left leg disorder has caused marked interference with his employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In fact, during the January 2007 VA examination, the Veteran reported that his left lower leg does not restrict his current job to any great degree.  Accordingly, the Board will not refer this case to the Director of Compensation and Pension Service for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, for the reasons stated, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for transverse stress fracture of the left proximal tibia.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



ORDER

Entitlement to an initial rating in excess of 10 percent for transverse stress fracture of the left proximal tibia is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


